DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 1/31/22, Applicant, on 4/29/22, amended claims 1, 12, and 20. Claims 1-4 and 6-23 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 1-4 and 6-23 are withdrawn in light of Applicant’s amendments and explanations.

Subject Matter Overcoming Prior Art
Claims 1-4 and 6-23 are allowable in light if Applicant’s amendments presented on 4/29/22. 

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
… 
identifying speed tolerance data associated with each of the plurality of routes, wherein the speed tolerance data identifies at least a first speed threshold associated with the first environmental condition and a second speed threshold associated with the second environmental condition; 
generating driver speed data based on the plurality of streams of position data; 
comparing the driver speed data to the speed tolerance data; 
generating, based on the comparing of the driver speed data to the speed tolerance data, a first speeding percentage value and a second speeding percentage value, the first speeding percentage value corresponding to a first percentage of at least a subset the plurality of routes along which the one or more vehicles were speeding by at least the first speed threshold while driven by the driver during the time period and before the checkpoint, the second speeding percentage value corresponding to a second percentage of at least the subset of the plurality of routes along which the one or more vehicles were speeding by at least the second speed threshold while driven by the driver during the time period and after the checkpoint; 
…
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claims 12 and 20, and dependent claims 2-4, 6-11, 13-19, and 21-23 are likewise allowable. 
The closest prior art of record is described as follows:
Mitchell et al. (U.S. Patent Number 9881272) - The abstract provides for the following: A computer system and method for storing and processing GPS data for a plurality of drivers and vehicles to provide activity reports for fleets of driver and vehicles.
McClellan et al. (U.S. Patent Number 9847021) - The abstract provides for the following: System and method for identifying speeding violations, comprising determining a current speed and a current location of a vehicle, determining a posted speed limit for the current location from a speed-by-street database, comparing the current speed of the vehicle to the posted speed limit, and evaluating whether the current speed exceeds the posted speed limit. Errors are identified in the speed-by-street database by storing a plurality of speeding violation records, wherein the speeding violation records each include a speeding event location; analyzing the speeding violation records to identify one or more speeding event locations having multiple speeding violations; comparing a posted speed limit at the one or more speeding event locations having multiple speeding violations to corresponding speed limit data in the speed-by-street database; and identifying one or more speed limit entries in the speed-by-street database that do not match the posted speed limit.
Beattie, JR et al. (U.S. Patent Application Publication Number 2017/0076597) - The abstract provides for the following: Aspects of the subject disclosure may include, for example, determining, by a system comprising a processor, a driver profile according to a driver identity for a driver of a vehicle, selecting a driver-specific enforcement scenario for the vehicle according to the driver profile and traffic enforcement information that is associated with a vehicle location, and presenting an in-vehicle alert to convey the driver-specific enforcement scenario to the driver. Other embodiments are disclosed.
Herz et al. (U.S. Patent Application Publication Number 2013/0059607) - The abstract provides for the following: When individual persons or vehicles move through a transportation network, they are likely to be both actively and passively creating information that reflects their location and current behavior. In this patent, we propose a system that makes complete use of this information. First, through a broad web of sensors, our system collects and stores the full range of information generated by travelers. Next, through the use of previously-stored data and active computational analysis, our system deduces the identity of individual travelers. Finally, using advanced data-mining technology, our system selects useful information and transmits it back to the individual, as well as to third-party users; in short, it forms the backbone for a variety of useful location-related end-user applications.
Schofield et al. (U.S. Patent Application Publication Number 2011/0224898) - The abstract provides for the following: Techniques are described for generating and using information regarding road traffic in various ways, including by obtaining and analyzing road traffic information regarding actual behavior of drivers of vehicles on a network of roads. Obtained actual driver behavior information may in some situations be analyzed to identify decision point locations at which drivers face choices corresponding to possible alternative routes through the network of roads (e.g., intersections, highway exits and/or entrances, etc.), as well as to track the actual use by drivers of particular paths between particular decision points in order to determine preferred compound links between those decision point locations. The identified and determined information from the analysis may then be used in various manners, including in some situations to assist in determining particular recommended or preferred routes of vehicles through the network of roads based at least in part on actual driver behavior information.
Derek Caveney “COLLISION AVOIDANCE ENABLED THROUGH GEOSPATIAL POSITIONING AND INTERVEHICULAR COMMUNICATIONS.” - The abstract provides for the following: Several benefits of communication-enabled cooperative safety applications can be identified relative to those active safety systems enabled through autonomous sensors such as radars and cameras. First, communication provides an unprecedented field of view of the driving environment and range for information sharing. Depending on the  transmission frequency and power, wireless radio waves can travel long distances and through obstacles. Line-of-sight is not required. Second, the information that can be shared between vehicles, through vehicle-to-vehicle (V2V) communications, or with infrastructure, through infrastructure-to-vehicle (I2V) communications, has greater quantity and higher quality than that measured or estimated remotely using autonomous sensors. Data on each vehicle’s predicted route or past trajectory can be estimated by the vehicle, and then shared with others, rather than having each vehicle estimate this information for every other vehicle. Third, the cost of positioning and communication hard-ware is significantly less than autonomous sensors needed to cover the 360° envelope around the vehicle. Finally, communications allow vehicles to coordinate maneuvers for safety goals such as collision avoidance. This coordination can reduce the severity of the maneuvers required by each vehicle to avoid a collision.
Julie Jordan Peters (WIPO Patent Publication Number WO 2016/122881 A1) -The abstract provides for the following: Methods, computer-readable media, systems and apparatuses for determining a road segment safety rating are provided. In some arrangements, the road segment safety rating may be based on historical data associated with the road segment (e.g., accident history data, traffic volume data, etc.). In other examples, the road segment safety rating may be based on historical data as well as driving behavior data of the operator of the vehicle. In some arrangements, the determined road segment safety rating may be compared to a threshold. If the road segment safety rating is below the threshold, the system may generate one or more alternate road segments or route for the driver to consider. In some examples, the road segment safety rating may be used to determine an insurance premium or one or more insurance incentives to provide to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624